internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p 1-plr-121280-98 date date legend company country a state b year c d dear this is in response to your letter dated date and subsequent correspondence including proposed bylaws for the company requesting a ruling on behalf of the company we have been requested to rule that income of the company will be excluded from gross_income under sec_115 of the internal_revenue_code facts the company is a mutual_insurance_company incorporated under the laws of country a the company intends to reincorporate as a captive insurer in state b for the year c policy year and the company’s headquarters will be relocated to the united_states the company was incorporated for the sole purpose of acting as a reinsurer to its members members presently the company has d members each of these member’s income is excluded from gross_income under sec_115 and is an insurance pool formed by public housing authorities members provide indemnification or financial protection to the public housing authorities for such risks as comprehensive general liability public officials liability auto liability and property damage the company will indemnify its members on an excess basis for all sums which they become legally obligated to pay subject_to the limits terms and conditions set forth in individual agreements reinsurance agreement plr-121280-98 after reincorporating membership will be limited to a a political_subdivision of a state as defined in sec_1_103-1 of the income_tax regulations b an organization constituting an integral part of a political_subdivision of a state or c an entity whose income is excluded from gross_income under sec_115 each member as a condition of its initial or continued membership must pay a premium or increase its current premium to the company to establish reserves required under the law of state b reserve fund contribution the company will be funded by the reserve fund contributions ongoing premiums_paid by the members the investment_income earned thereon and the proceeds of any reinsurance the company is able to obtain the payment of the reserve fund contribution is in addition to any ongoing premium payments upon termination of the company a member will be entitled to the return of its reserve fund contribution to the extent it is not needed to pay losses_and_expenses subject_to any obligations of the member to the company in the event that the company makes distributions in liquidation or otherwise each member shall be entitled to its proportional share the company will purchase reinsurance to protect itself from specific and aggregate losses in excess of its retention each member will be required to pay an annual premium for reinsurance coverage the premiums will be determined by the board_of directors of the company in its discretion by reference to initial rating principles which take into consideration each member’s exposure and the aggregate reinsurance limits purchased the rating principles may be amended upon the affirmative vote of two-thirds of the company’s board_of directors directors a member’s reinsurance agreement will have a mandatory term upon the expiration of the term each reinsurance agreement may be extended however a member may refuse to extend reinsurance coverage by giving timely notice a member’s reinsurance agreement may be terminated by the company with cause upon the affirmative vote of a majority of the directors present and voting members who withdraw or do not renew their memberships forfeit all rights to distributions in liquidation or otherwise other than the member’s reserve fund contribution members who withdraw or do not renew their memberships forfeit all interests or other investment_income on the reserve fund contributions the company’s profits will either be returned as a distribution to the members or used to build the surplus of the company the company may utilize any increase in surplus to reduce premium rates and or to increase the limits of coverage offered each member will be entitled to share in any distribution of company profit based on its proportional share calculated as follows the total amount of the distribution multiplied by a fraction the numerator of which is the sum of the amounts plr-121280-98 paid_by the members to the company multiplied by the number of months from the date of such payment to the date of the distribution and the denominator of which is the sum of such amounts calculated for all members in the event of the dissolution of the company all its remaining assets after the payment of debts and obligations shall be distributed to its members once the company is incorporated in state b the board_of directors of the company will be elected by its members and at least one director will be a state b resident the company will enter into an agreement with a management company in state b to provide general management services to the company under the control and supervision of the board including operation of the company’s office and administrative and statistical services law analysis sec_115 provides that gross_income does not include income derived from any essential_governmental_function and accruing to a state or political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from a fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions was excludable from gross_income under sec_115 that ruling reasoned that the investment of positive cash balances by a state or political_subdivision thereof in order to receive yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes or other revenue for use in meeting governmental expenses in addition the ruling also provided that since the state and its participating political subdivisions had an unrestricted right to their proportionate share of the investment fund's income the fund's income accrues to them within the meaning of sec_115 revrul_77_261 pointed out that it may be assumed that congress did not desire in any way to restrict a state's participation in enterprises that might be useful in carrying out those projects desirable from the standpoint of the state government which on a broad consideration of the question may be the function of the sovereign to conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year revrul_90_74 1990_2_cb_34 holds that income of an organization formed operated and funded by political subdivisions of a state to pool their casualty risks is excluded from gross_income under sec_115 the ruling also holds that income of such an organization formed to pool risks in lieu of purchasing insurance to cover their public liability workers'_compensation or employees' health obligations is excluded under sec_115 if private interests do not except for incidental_benefits to plr-121280-98 employees of the participating state and political subdivisions participate in or benefit from the organizations the company was created to provide reinsurance for its members with respect to certain liabilities and property damage risks all members of the company must be a political_subdivision of a state an integral part of a political_subdivision or an entity whose income is excluded from gross_income under sec_115 the type of benefits provided are similar to those mentioned in revrul_90_74 the company therefore like the organization described in revrul_90_74 performs an essential_governmental_function within the meaning of sec_115 income of the company will be used solely to provide benefits to its members only a political_subdivision of a state an integral part of a political_subdivision or an entity whose income is excluded from gross_income under sec_115 is allowed to become a member of the company in the event of the dissolution of the company all its remaining assets after the payment of debts and obligations shall be distributed to its members private interests do not participate in or benefit from income of the company see revrul_90_74 therefore income of the company accrues to a state or political_subdivision thereof within the meaning of sec_115 conclusion based on the information submitted and representations made we rule that commencing with the year c policy year after the company incorporates in state b and adopts the proposed bylaws as submitted income of the company will be excluded from gross_income under sec_115 we note that sec_6012 and sec_1_6012-2 provide in general that every corporation as defined in sec_7701 subject_to taxation under subtitle a is required to file an income_tax return regardless of whether it has taxable_income or regardless of its gross_income see revrul_77_261 accordingly the company will be required to file an income_tax return pursuant to sec_6012 except as specifically ruled upon above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code for example no opinion is expressed or implied whether the company is an insurance_company under the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer plr-121280-98 sincerely yours assistant chief_counsel financial institutions products by alvin j kraft chief branch enclosures copy of this letter copy for sec_6110 purposes
